DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
when the ultrasonic tool vibrates at the operating frequency, the ultrasonic drive operates a frequency following function, the control element adjusts the operating frequency according to the sensing signal for keeping an impedance of the ultrasonic tool consistent, and the adjusted operating frequency falls within the operating interval as well.
Claims 2-7 are considered allowable based at least upon their dependence upon claim 1.
For claim 8, the prior art fails to teach:
(f) operating a frequency following function to adjust the operating frequency for keeping an impedance of the ultrasonic tool consistent, wherein the adjusted operating frequency falls within the operating interval;
(g) determining whether there is a variance occurring in the system, operating the step (h) if the determining result of step (g) is satisfied, and operating the step (f) if the determining result of the step (g)is not satisfied; and 
(h) determining whether the variance occurring in the system is controllable, operating the step (b) if the determining result of the step (h) is satisfied, and controlling the ultrasonic tool to stop operating if the determining result of the step (h) is not satisfied.
Claims 9-12 are considered allowable based at least upon their dependence upon claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849